Exhibit 15.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement Nos. 333-147140, 333-184585 and 333-202550 on Form S-8 of our reports dated February 29, 2016, relating to the financial statements of Nova Measuring Instruments Ltd. (the “Company”), and the effectiveness of Company's internal control over financial reporting, appearing in this Annual Report on Form 20-F of the Company for the year ended December 31, 2015. /s/ Kost Forer Gabbay & Kasierer Kost Forer Gabbay & Kasierer Certified Public Accountants A member of Ernst & Young Tel Aviv, Israel February 29, 2016
